Citation Nr: 0317039	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  94-23 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychotic disorder.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to April 
1969.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in September 2000, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, for additional development.  The case is 
now before the Board for final appellate consideration.

The Board notes that although a December 1973 final rating 
decision denied service connection for a psychosis, the 
December 1994 rating on appeal implicitly reopened the claim 
when it addressed the issue of entitlement to service 
connection for a psychotic disorder, as a residual of carbon 
monoxide poisoning, on the merits.  The Board notes that 
irrespective of this fact, it will adjudicate the initial 
issue of new and material evidence in the first instance 
because this initial issue determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  As the RO adjudicated de novo a reopened 
claim for service connection for a psychosis during the 
appeal, and provided the veteran with applicable laws and 
regulations regarding service connection, the veteran is not 
prejudiced by the Board's own de novo adjudication at this 
time.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  A December 1973 rating decision denied service connection 
for a psychotic disorder.  

3.  Evidence added to the record since the December 1973 
rating decision denying service connection for a psychotic 
disorder is relevant and, when viewed in conjunction with the 
evidence previously of record, is significant enough that it 
must be considered in order to fairly decide the merits of 
the claim.

4.  The competent medical evidence shows that it is at least 
as likely as not that the veteran's psychotic disorder was 
manifested to a compensable degree within the one-year period 
following his separation from service.


CONCLUSIONS OF LAW

1.  Evidence received since the December 1973 rating decision 
denying service connection for a psychotic disorder is new 
and material, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2002).

2.  Service connection for a psychotic disorder is warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 38 
C.F.R. § 3.159(b) (2002).  Information means non-evidentiary 
facts, such as the claimant's address and Social Security 
number or the name and address of a medical care provider who 
may have evidence pertinent to the claim.  See 66 Fed. Reg. 
45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) 
(2002).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

Factual Background

The veteran has submitted numerous written statements, and 
testified at the RO in August 1995.  For the sake of clarity, 
the Board will address his contentions together.  The veteran 
maintains, in substance, that he incurred a psychotic 
disorder while in the service, due to carbon monoxide 
poisoning.  He recalls that some time around 1968, during 
service, he rented a car that had a faulty exhaust system.  
He became overcome with carbon monoxide fumes, and had to be 
taken to a hospital.  The veteran has also submitted copies 
of various articles regarding the link between carbon 
monoxide poisoning and mental disorders.  

The record before the Board contains post-service VA and 
private outpatient records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

On a June 1966 Report of Medical History, the veteran 
provided a negative response to questions regarding a history 
of depression or nervous trouble.  In a June 1967 Report of 
Medical History, the veteran indicated that he did not have 
complaints of nervous trouble, although he noted a history of 
depression, which were connected to his school studies. The 
veteran's service medical records show no diagnosis or 
treatment for a psychiatric disorder, including a psychosis.  
The record contains no medical evidence, such as a 
hospitalization report, documenting the claimed in-service 
carbon monoxide incident.  However, the veteran has submitted 
service buddy statements supporting his claim that such an 
incident occurred, along with his own statements, hearing 
testimony, and polygraph results.  During one of the 
polygraph sessions, the veteran stated that in 1968 he had 
been overtaken by exhaust fumes while driving a rental car, 
was taken to an emergency room where he recovered, and was 
released without further treatment.  

The medical evidence following service separation reveals 
that in October 1970, the veteran was diagnosed at the G.S. 
Hospital with schizophrenic reaction, paranoid type.  History 
obtained at that time included prior psychiatric treatment; 
the names of the psychiatrists were noted but the dates of 
the treatment were not provided.  Included was F.F.F., M.D.  
These hospital records do not provide a date as to the 
commencement of the veteran's symptoms.  The veteran reported 
that he had attempted suicide two years earlier by taking 20 
aspirins, but that nobody else knew about this.

The narrative summary from a February 1972 private 
hospitalization indicates that the veteran had a been a 
patient at the G.S. Mental Health Clinic off and on during 
the prior two years.  The report of a November 1973 VA 
psychiatric examination provides that the veteran reported 
having been hospitalized in 1970 for about two weeks for a 
neuropsychiatric condition.

A December 1973 rating decision denied service connection for 
a psychotic disorder.  The decision found that the competent 
medical evidence did not show that the veteran had a 
psychotic disorder during service or within the one year 
period following his release from active duty. 

Evidence submitted after the December 1973 rating decision 
became final includes additional VA and private treatment 
records indicating that the veteran continued to receive 
psychiatric treatment at various times until the present.  
The various diagnoses include, not in chronological order, 
cyclothymic disorder; depressive disorder, recurrent; 
schizophrenic reaction, paranoid type; bipolar disorder; and, 
acute psychosis.  These various treatment records address the 
veteran's current symptoms and treatment, but for the most 
part do not address the etiology of his diagnoses.  

During the pendency of the appeal, the veteran has submitted 
a copy of a cancelled check written by the veteran's mother 
to Dr. F., dated October 14, 1970.

A November 1998 statement from D.S.P., M.D., provides that 
the veteran reported being exposed to carbon monoxide, 
resulting in a 20-minute coma, in the summer of 1968, and 
began exhibiting psychotic features one year later.  Dr. P. 
stated that he believed that the carbon monoxide could have 
contributed to the veteran's disability.

A December 1998 statement from Dr. D.S.M., M.D., provides 
that he believed that carbon monoxide poisoning could cause a 
psychotic condition.

A June 2001 VA examination report provides that the veteran's 
claims file and medical record were reviewed.  The report 
sets forth a detailed psychiatric and medical history, 
current mental status examination findings, and an Axis I 
diagnosis of schizophrenia, paranoid type.  

The examiner also noted that there had been instances of 
mental illness for which the veteran had been treated, and it 
was unclear whether they were exclusively psychotic episodes 
or intermittent episodes of psychosis mixed with mood 
changes.  However, it was clear that medical intervention had 
been required for the veteran to return to his pre-illness 
functioning.  The illness may have been precipitated by the 
presence of carbon monoxide insult.  The result of the insult 
may have had quite drastic consequences for the veteran and 
would not imply the presence of any particular premorbid 
tendency.  Anoxic toxins such as carbon monoxide were noted 
to prevent oxygen from being used by nerve cells.  The 
duration of a coma had greater prognostic significance, and 
in this regard the history as provided by the veteran lacked 
sufficient detail regarding the period of loss of 
consciousness.  The examiner stated that there was 
insufficient evidence of support suggesting a diagnosis of 
substance-induced psychotic disorder.  It was unclear whether 
the onset of the illness was related to the anoxic toxin.

The report of a June 2002 VA examination refers to the June 
2001 VA examination report for full details, and notes that 
the purpose of the instant report was to give an opinion as 
to whether the veteran had suffered a psychotic disorder and 
if so was there any relationship to carbon monoxide 
poisoning.  The report sets forth the findings of a mental 
status examination, and an Axis I diagnosis of schizophrenia, 
ruleout bipolar affective disorder. 

The examiner stated that the veteran had a family history of 
schizophrenia and that was unlikely that people with carbon 
monoxide would have a psychotic disorder without any 
cognitive defects.  The veteran did not have any cognitive 
defects.  The examiner also said that it was likely that the 
veteran's mental illness could be secondary to carbon 
monoxide.  The examiner also said that it was very difficult 
to prove whether the veteran's psychotic disorder was either 
related or not related to carbon monoxide poisoning.  
Certainly, cognitive deficits were much more common with 
carbon monoxide poisoning as a long-term complication as 
opposed to a psychiatric disorder.  

The report of a January 2003 VA examination provides that the 
examiner reviewed the veteran's extensive claims files, which 
included the June 2001 and June 2002 VA examination reports 
and records from the G.S. Hospital, and a telephone 
conversation with the veteran.  The examiner set forth a 
review of the salient points of the veteran's history as well 
as the result of the current examination.  The Axis I 
diagnosis was schizophrenia, paranoid type, by history; and 
bipolar disorder, possibly type I, with psychotic features.  

The examiner indicated that it was clear that the veteran had 
a history of a psychotic disorder.  It was also evident that, 
according to DSM-IV, he did not fit the criteria for a 
substance-induced psychotic disorder for the following 
reasons.  The examiner explained the results of substance-
induced psychotic disorder, as well as their timeframes.  In 
the veteran's case, there was no note of any psychotic or 
other psychiatric symptoms during the time the veteran had 
the carbon monoxide exposure or during the time immediately 
following that, the so-called withdrawal period.  The 
examiner observed that the veteran's mood and psychotic 
symptoms started in the beginning of 1970 (February-March), 
about  a year after the carbon monoxide incident.  Hence the 
two incidents were not linked because there was too long a 
time lapse between the two for there to be a direct link.  

The examiner also pointed out that the veteran's later 
education (he trained to become a physician's assistant and a 
nurse) and work history indicated that the carbon monoxide 
poisoning he sustained was not severe enough to cause any 
severe cognitive deficits.  The examiner pointed out that 
findings in the June 2002 VA examination report also 
demonstrated that the veteran did not sustain any long-
lasting cognitive impairment from the carbon monoxide 
poisoning.  

The examiner observed that the veteran reported treatment 
from Dr. F. in February-March and May-June 1970.  The 
examiner stated that this fact, along with the veteran's 
October 1970 hospitalization, suspension from college shortly 
after service for poor grades (before his training as a 
physician's assistant and nurse), and inability to maintain 
an unskilled job, were evidence that the veteran experienced 
some psychiatric problems within a year of discharge.  On 
this basis, the veteran should be considered for service 
connection, even though there was no connection between his 
psychiatric illness and the carbon monoxide episode during 
active duty.  

Legal Analysis

New and Material Evidence

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996) (overruled on other grounds).

The January 2003 VA examination report is new and material.  
The Board notes that material evidence need not be 
determinative in nature; rather, it is material if it 
contributes to a more complete picture of the veteran's 
disability.  In this case, the record considered by the 
December 1973 final decision did not include competent 
medical evidence that the veteran's psychotic disorder was 
manifest within the one year presumptive period following his 
separation from service.  The January 2003 VA examination 
report tends to show that the veteran had some type of 
psychiatric disorder within one year of service and the 
evidence already of record showed a psychotic disorder 
beginning at least within 18 months of service.  The Board 
finds that this evidence is significant enough that it must 
be considered in order to fairly decide the merits of this 
claim.  Therefore, it is new and material evidence within the 
meaning of 38 C.F.R. § 3.156(a).  Accordingly, the Board is 
required to reopen the previously denied claim of service 
connection for a psychotic disorder
\




Entitlement to Service Connection

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as psychosis, will be 
presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002). 

The Board observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  Further, it is the Board's 
responsibility to make such determinations.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board). 

Based on a thorough review of the record, Board concludes 
that the veteran's post-service psychosis may be presumed to 
have been incurred during his active duty.  As a result, the 
Board observes that it need address the theory of entitlement 
positing that the veteran's post-service psychosis is the 
result of in-service exposure to carbon monoxide, or evidence 
supporting this theory. 

The Board has considered the veteran's own numerous 
contentions.  As a physician's assistant, the veteran is 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As a result, his own 
assertions that he suffered from a psychosis as early as 
February-March 1970, that required psychiatric treatment from 
Dr. F. at that time, has some probative value as evidence 
that he had a psychosis to a compensable degree during the 
one year presumptive period.  

The January 2003 VA examination includes a finding that 
veteran experienced psychiatric symptoms within the one-year 
presumptive period.  Normally, medical opinions based on 
unsupported history by a lay veteran are not probative.  See 
Reonal v. Brown, 5 Vet. App. 458, 460-461 (1993); Elkins v. 
Brown, 5 Vet. App. 474 (1993).  The pertinent facts of this 
case, however, support the veteran's history and make the 
January 2003 VA finding probative.  That is, the recent 
observation that the veteran had some type of psychiatric 
disorder within one year of service is of greater 
significance when coupled with the fact that the evidence 
already of record showed a psychotic disorder beginning at 
least within 18 months of service.  Moreover, in reviewing 
the record of that hospitalization for schizophrenia 
approximately 18 moth s after service, the Board notes that 
the veteran gave a history of psychotic symptoms, to include 
auditory hallucinations, for an unspecified length of time 
prior to admission.  As noted above, the veteran has been 
trained as a medical professional, his contention that he was 
treated for a psychotic disorder within one year of service 
has been consistent, credible, and to some degree competent, 
and the October 1970 and February 1972 private hospital 
records document that he presented with a history of 
psychosis and treatment during the relevant time period.  The 
Board finds it significant that this contemporary history, 
offered in connection with private treatment, is consistent 
with the veteran's recent testimony, offered in connection 
with his current claim for VA benefits.  While the veteran or 
VA was unable to secure the putative medical records dated 
during the period of time in question, for the aforementioned 
reasons, the Board finds that the evidence for and against 
the veteran's claim that he had a compensable psychotic 
disorder within one year of service to be at least evenly 
divided, which, under the doctrine of reasonable doubt, 
supports a grant of his appeal.  38 U.S.C.A. § 5107(b); see 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).   

	
ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a psychotic 
disorder is reopened. 

Entitlement to service connection for a psychotic disorder is 
granted.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

